           Case 1:20-cv-04748-BCM Document 56 Filed 08/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               8/19/21
WINDWARD BORA LLC,
               Plaintiff,                            1:20-CV-4748 (BCM)
      -against-                                      ORDER
CONSTANCE R. BROWNE, et al.
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

      For the reasons stated on the record during today's status conference, it is hereby

ORDERED that:

      1.       No later than August 26, 2021, the parties shall meet and confer, in real time and
               in good faith, in a substantive attempt to resolve the discovery-related issues
               discussed on the record during today's conference. If the parties are able to
               resolve those issues without court intervention, they shall promptly so advise the
               Court in the form of a joint letter, filed no later than August 30, 2021. In that joint
               letter, the parties also shall propose a briefing schedule for their anticipated
               summary judgment motion(s).

      2.       If the parties require court intervention to resolve their discovery disputes, the
               party seeking relief shall submit a letter-application, complying with Moses Ind.
               Prac. § 2(b), no later than August 30, 2021. The opposing party shall file a
               response no later than September 2, 2021. An optional reply will be due
               September 7, 2021.

      3.       The Court will conduct a discovery conference on September 13, 2021, at 11:00
               a.m. The conference will be conducted remotely using the Court's
               videoconferencing technology (Microsoft Teams). Members of the public may
               join the audio-only line by dialing (917) 933-2166 and entering the access code
               949954877#. The Court will email counsel a video link in advance of the
               conference. The parties are reminded that it is the Court's practice to decide
               discovery disputes at the Rule 37.2 conference, based on the parties' letters, unless
               the Court determines that more formal briefing is required.

Dated: New York, New York
       August 19, 2021                        SO ORDERED.


                                              _____________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
